Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        09-JUN-2022
                                                        08:47 AM
                                                        Dkt. 7 ODDP


                           SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         IN RE LARRY E. PAGAN


                       ORIGINAL PROCEEDING
(CR. NOS. 1PC860000060, 1PC870000052, 1PC900002148, 1PC920001756)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of Larry E. Pagan’s (petitioner’s)

letter filed on May 16, 2022, which we construe as a petition for

writ of mandamus, and the record, petitioner fails to demonstrate

a clear and indisputable right to the requested relief and that

he lacks alternative means to seek relief.      Petitioner may seek

relief in the circuit court by filing a Hawai#i Rules of Penal

Procedure Rule 40 Petition, as appropriate.     An extraordinary

writ is not warranted.    See Kema v. Gaddis, 91 Hawai#i 200, 204,

982 P.2d 334, 338 (1999) (explaining that a writ of mandamus is

an extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action).    Accordingly,

          It is ordered that the petition for writ of mandamus is

denied.
          It is further ordered that the clerk of the appellate

court shall process the submission without payment of the filing

fees.

          DATED:   Honolulu, Hawai#i, June 9, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 6